78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.DODSON, INC.;  Ken Walters, doing business as Day or NightPlumbing;  Gary Buchheit;  Charles Fite'S CabinetShop;  Kenneth G. Breckenridge, Appellees,v.Inalene LEWIS, also known as Inalene Lang, also known asInalene Lane, Appellant,United States of America, doing business as Farmers HomeAdministration, Appellee.
No. 95-1287.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 29, 1996.Decided March 11, 1996.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Inalene Lewis Lang appeals the district court's1 distribution of $23,938.16 in insurance proceeds to the Farmers Home Administration.   Having reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas